OFF1PP.O:.BOX
                       nLRn°vTSnFR0M     C°URT
                              12308, CAPITOL   QF CRIMINAL
                                             STATION,      APPEALS OF TEXAS
                                                      AUSTfN-T^Saj^'"^v
          \ STATE OF TEXAS w4:••^4$M^<W                            "^^ >^?
         ,.:.,.PENAL^Ffp^,, 2t%a.,p^ " " "*' ""*
             . PRIVATlMe v '--fc
                             - w •-
                                    ^T'
11/18/2015                f                                 0001401603NOV 18 2015
ThisistoaSthattheCour^lo^iel^f,
wnt                             •« , WR-83,991-01for
    ofhabeas corpus Qn the J^^^^**n
                                           • -                        Abel Acosta, Clerk
                                    JOEL COOPER
                                    _WILLACY UNIT - TDC #1875539
                                                               ...<".. -i»
                                                                              •It.iiJ;!^'!-..!!
      <*so    fc.'CJ-.. l y s s s